Allowable Subject Matter
Claims 1-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has corrected the § 112(b) issues made of record in the Non-Final Office action mailed on January 21, 2022. Namely, applicant has amended claim 8 to recite a “fourth heat exchanger”, instead of a “sixth heat exchanger”, which clarifies that the claim only requires a total of four heat exchangers, as opposed to six. 
At best, the prior art of Morishita (US 20170108249 A1) discloses a refrigeration cycle apparatus (100; see figure 5) in which a non-azeotropic refrigerant mixture is used (see paragraph 23), the refrigeration cycle apparatus (100) comprising: a compressor (11); a first heat exchanger (14); a decompressor (13); a second heat exchanger (112b); a third heat exchanger (112a); and a blower (air-sending device) configured to blow air to the second heat exchanger (112b) and the third heat exchanger (112a; see at least paragraphs 26 and 28), wherein the non-azeotropic refrigerant mixture circulates in a first circulation direction (see dotted-line arrow in figure 5) through the compressor (11), the first heat exchanger (14), the decompressor (13), the second heat exchanger (112b), and the third heat exchanger (112a). 
However, Morishita fails to disclose the difference in flow path resistance between the second and third heat exchangers, the parallel flow formed by the blower and the refrigerant inside the second and third heat exchangers, or the enthalpy differences between the second and third heat exchangers. Although, other prior art teachings, such as Chaudhry et al. (US 20180023850 A1), herein Chaudhry, and Watanabe et al. (JP 07190571 A), herein Watanabe, provide support for differences in enthalpy between some heat exchangers, neither one of the prior art references as a whole. For instance, Chaudhry appears to suggest (in figures 8 and 9) a difference in enthalpy between a first heat exchanger (304) and a second heat exchanger (330), but does not appear to disclose any teachings regarding the relative flow path resistance between the heat exchangers. Chaudhry also fails to disclose the parallel flow arrangement between a blower and the second and third heat exchangers. Likewise, Watanabe appears to suggest (in figures 5 and 6) a difference in enthalpy between second and third heat exchangers (5a, 5b), but does not appear to disclose any teachings regarding the relative flow path resistance therebetween, nor a parallel flow between a blower and said heat exchangers.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for the changing the relative flow path resistance and airflow configurations to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types of heat exchangers, fluid conduits, and blower arrangements relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. Thus, a preponderance of evidence supports the allowability of the claims over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).